[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Randlett v. Lynch, Slip Opinion No. 2022-Ohio-3260.]




                                          NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2022-OHIO-3260
 THE STATE EX REL . RANDLETT, APPELLANT , v. LYNCH, JUDGE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
                   may be cited as State ex rel. Randlett v. Lynch,
                          Slip Opinion No. 2022-Ohio-3260.]
Criminal law—Mandamus—Postrelease control—Crim.R. 36 allows a trial court
        to correct a sentencing entry to reflect that court properly imposed
        postrelease control at sentencing hearing—A proper nunc pro tunc entry is
        not a collateral attack on the judgment it corrects—Appellant lacks clear
        legal right to relief—Court of appeals’ denial of writ affirmed.
   (No. 2021-0310—Submitted July 12, 2022—Decided September 20, 2022.)
      APPEAL from the Court of Appeals for Franklin County, No. 20AP-489,
                                      2021-Ohio-221.
                                  __________________
                              SUPREME COURT OF OHIO




         Per Curiam.
         {¶ 1} In 2003, appellant, Larry A. Randlett, was sentenced on more than 60
felony counts involving crimes he committed from 1994 to 2000. In October 2020—
about a month before Randlett was to be released from prison—appellee, Judge Julie
M. Lynch, issued nunc pro tunc entries correcting some of Randlett’s sentencing
entries to include references to the imposition of a mandatory five-year term of
postrelease control. Thereafter, Randlett filed an original action in the Tenth District
Court of Appeals seeking a writ of mandamus to compel Judge Lynch to vacate the
nunc pro tunc entries. He argued that he had not been properly sentenced to
postrelease control and is not subject to supervision after his release from prison. The
court of appeals denied the writ Randlett had requested.
         {¶ 2} Randlett has appealed to this court as of right. We affirm.
                                    Background
         {¶ 3} In 2003, Randlett pleaded guilty to numerous offenses in four separate
cases.    This appeal involves the three cases that included offenses Randlett
committed after July 1, 1996, when postrelease control became part of Ohio’s
sentencing scheme. See Am.Sub.S.B. No. 2, 146 Ohio Laws, Part IV, 7136
(“S.B. 2”).
         {¶ 4} There is no dispute that because Randlett was convicted of felony sex
offenses, he was subject to a mandatory five-year term of postrelease control in each
of the three cases. See R.C. 2967.28(B)(1); former R.C. 2929.19(B)(3)(c), H.B. No.
170, 149 Ohio Laws, Part IV, 7914, 7963-7964.                Before pleading guilty,
Randlett signed three plea forms certifying his understanding that he would be
sentenced to “Five Years-Mandatory” of postrelease control. During Randlett’s plea
colloquy, the trial court informed Randlett that he would be “subject to five years [of]
mandatory supervision by the Adult Parole Authority of Ohio.” And Randlett




                                           2
                                       January Term, 2022




concedes that in two of the three cases, the trial court properly imposed a mandatory
five-year term of postrelease control at his sentencing hearing.1
         {¶ 5} This case arises because Randlett’s sentencing entries stated only the
following about postrelease control:


                  After the imposition of sentence, the Court notified the
         Defendant, orally and in writing, of the applicable periods of post-
         release control pursuant to R.C. 2929.19(B)(3)(c), (d) and (e).


The entries did not specify all the information necessary “to validly impose
postrelease control,” State v. Grimes, 151 Ohio St.3d 19, 2017-Ohio-2927, 85
N.E.3d 700, ¶ 1 (“when the court orally provides all the required advisements at the
sentencing hearing, the sentencing entry must contain the following information:
(1) whether postrelease control is discretionary or mandatory, (2) the duration of
the postrelease-control period, and (3) a statement to the effect that the Adult Parole
Authority (‘APA’) will administer the postrelease control pursuant to R.C. 2967.28
and that any violation by the offender of the conditions of postrelease control will
subject the offender to the consequences set forth in that statute”).
         {¶ 6} Randlett appealed certain aspects of his sentence, but neither he nor
the state challenged the trial court’s imposition of postrelease control. See State v.
Randlett, 10th Dist. Franklin Nos. 03AP-385 through 03AP-388, 2003-Ohio-6934,
¶ 20.


1. The parties agree that the trial court erroneously stated at the sentencing hearing that postrelease
control was “optional” for Randlett’s fourth-degree and fifth-degree felony offenses. In light of this
error, the trial court failed to properly impose postrelease control in one of the three cases at issue.
But the trial court did properly impose a mandatory five-year term of postrelease control in the other
two cases at issue, because they included third-degree felony offenses. Because multiple periods of
postrelease control must be served concurrently, the trial court’s error at the sentencing hearing has
no impact on the issues presented in this appeal. See Durain v. Sheldon, 122 Ohio St.3d 582, 2009-
Ohio-4082, 913 N.E.2d 442, ¶ 1.




                                                   3
                              SUPREME COURT OF OHIO




       {¶ 7} In August 2020, the Ohio Parole Board’s chief hearing officer sent a
letter to the Franklin County prosecuting attorney indicating that Randlett was
scheduled to be released in November 2020 and that Randlett’s sentencing entries
did not include “sufficient notification regarding post-release control.” The letter
stated that the APA would need corrected entries “that impos[e] post-release control,
and includ[e] the prescribed duration in R.C. 2967.28” before it could place Randlett
on postrelease control. Two weeks later, the state filed a motion asking the trial court
to issue nunc pro tunc entries indicating that Randlett is subject to a mandatory five-
year term of postrelease control.
       {¶ 8} In October 2020, the trial court granted the state’s motion and issued
nunc pro tunc entries in the three cases “to reflect that [Randlett] is subject to a
mandatory five-year term of Post Release Control.” The nunc pro tunc entries state
the following about postrelease control:


                  After the imposition of sentence, the Court notified the
       Defendant, orally and in writing, of [sic, that] the applicable perio[d]
       of post-release control pursuant to R.C. 2929.19(B)(3)(c), (d), and
       (e) is Five (5) years mandatory.


(Boldface sic.)
       {¶ 9} Randlett did not appeal the nunc pro tunc entries.             Instead, in
October 2020, he filed an original action in the court of appeals seeking a writ of
mandamus compelling Judge Lynch to vacate the nunc pro tunc entries. He argued
that his original sentencing entries did not properly impose postrelease control and
that the state should have raised the issue on appeal and is now barred by res
judicata from attempting to correct the errors. He also argued that the trial court no
longer had subject-matter jurisdiction over the three cases, because he had served
his sentences in those cases and at the time was imprisoned only for the fourth case,




                                           4
                                January Term, 2022




in which postrelease control was not at issue.         The court of appeals held
that Randlett had not shown a clear legal right to relief in mandamus and denied
the writ.
        {¶ 10} Randlett has appealed to this court as of right.

                                      Analysis
        {¶ 11} To be entitled to a writ of mandamus, Randlett must prove by clear
and convincing evidence (1) a clear legal right to the requested relief, (2) a clear
legal duty on the part of Judge Lynch to provide it, and (3) the lack of an adequate
remedy in the ordinary course of the law. See State ex rel. Waters v. Spaeth, 131
Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6, 13. Randlett need not satisfy
the third requirement if Judge Lynch patently and unambiguously lacked
jurisdiction to issue the nunc pro tunc entries. See State ex rel. Mayer v. Henson,
97 Ohio St.3d 276, 2002-Ohio-6323, 779 N.E.2d 223, ¶ 17.
        {¶ 12} The court of appeals held that Randlett did not demonstrate a clear
legal right to a writ of mandamus, essentially granting summary judgment in Judge
Lynch’s favor. We review that decision de novo. See State ex rel. Anderson v.
Vermilion, 134 Ohio St.3d 120, 2012-Ohio-5320, 980 N.E.2d 975, ¶ 8-9.
        {¶ 13} We recently addressed issues concerning the imposition of
postrelease control in State v. Bates, 167 Ohio St.3d 197, 2022-Ohio-475, 190
N.E.3d 610. In Bates, the trial court—ten years after sentencing Bates and at the
state’s request—orally advised Bates about his postrelease-control obligations and
issued a new sentencing entry that included the required notifications about
postrelease control. Id. at ¶ 4-5. Bates appealed, and we held that res judicata
precluded the state from raising the sentencing error collaterally rather than on
direct appeal. Id. at ¶ 24.
        {¶ 14} Randlett argues that we should reach a similar conclusion in this
case. He contends that the trial court’s failure in 2003 to issue Grimes-compliant




                                          5
                             SUPREME COURT OF OHIO




sentencing entries benefited him and that the state therefore was the party that had
to appeal. In fact, he argues that under State v. Harper, 160 Ohio St.3d 480, 2020-
Ohio-2913, 159 N.E.3d 248, and State v. Hudson, 161 Ohio St.3d 166, 2020-Ohio-
3849, 161 N.E.3d 608, a direct appeal by the state was the only way to correct the
trial court’s error.
        {¶ 15} But this case differs from Bates in an important way. Unlike Bates,
Randlett concedes that the trial court gave the statutorily required notice at his 2003
sentencing hearing. See Bates at ¶ 27. In State v. Qualls, 131 Ohio St.3d 499, 2012-
Ohio-1111, 967 N.E.2d 718, ¶ 24, 30, we held that when a trial court properly
notifies a defendant about postrelease control at the sentencing hearing but fails to
incorporate those advisements into the sentencing entry, it may correct the omission
as a clerical mistake under Crim.R. 36, to reflect the notice that was in fact given
at the hearing. See also State ex rel. Womack v. Marsh, 128 Ohio St.3d 303, 2011-
Ohio-229, 943 N.E.2d 1010, ¶ 14 (“Because [the] appellant was notified of the
proper term of postrelease control at his sentencing hearing and the error was
merely clerical in nature, [the trial court] was authorized to correct the mistake by
nunc pro tunc entry without holding a new sentencing hearing” [footnote omitted]).
Bates does not undermine Qualls or a trial court’s authority to correct a sentencing
entry under Crim.R. 36 when the trial court has notified the offender of all the
required postrelease-control advisements at the sentencing hearing. See Crim.R.
36 (“Clerical mistakes in judgments [or] orders * * * may be corrected by the court
at any time”).
        {¶ 16} In Bates, we concluded that res judicata barred the state from
collaterally attacking a sentence and from seeking a new sentencing entry imposing
postrelease control. See 167 Ohio St.3d 197, 2022-Ohio-475, 190 N.E.3d 610 at
¶ 22-25, 32. Here, in contrast, the state did not collaterally attack Randlett’s
sentence; a proper nunc pro tunc entry is not a collateral attack on the judgment it
corrects. See Qualls at ¶ 13. In this case, the nunc pro tunc entries merely reflect




                                          6
                                 January Term, 2022




the fact that the trial court sentenced Randlett to a mandatory five-year term of
postrelease control at his sentencing hearing—a point Randlett himself concedes.
Those entries “relat[e] back to the original sentencing entry,” id. at ¶ 14, and correct
the erroneous sentencing entries “so that the record speaks the truth,” id. at ¶ 13,
citing State v. Lester, 131 Ohio St.3d 499, 2012-Ohio-1111, 967 N.E.2d 718. We
conclude that Crim.R. 36 authorized Judge Lynch to issue corrected sentencing
entries that reflect the postrelease-control term the trial court actually imposed.
        {¶ 17} Randlett argues that the use of a nunc pro tunc entry to correct a
deficient sentencing entry is “expressly forbidden” under Harper, 160 Ohio St.3d
480, 2020-Ohio-2913, 159 N.E.3d 248, at ¶ 17, 44. But Harper does not prohibit
the issuance of such nunc pro tunc entries. In Harper, as here, the trial court had
provided all the required postrelease-control advisements at the sentencing hearing
but issued a sentencing entry that did not fully comply with Grimes. Harper at ¶ 8.
The trial court denied Harper’s motion to vacate the postrelease-control portion of
his sentence, and Harper appealed. Id. at ¶ 9. The court of appeals held that the
trial court had validly (though imperfectly) imposed postrelease control, but it
nevertheless remanded the matter so that the trial court could issue a nunc pro tunc
entry fixing the Grimes deficiency. Harper at ¶ 10. We held that res judicata barred
Harper from collaterally attacking his sentence and reversed the court of appeals’
judgment remanding the case to the trial court for the issuance of a corrective nunc
pro tunc entry. See id. at ¶ 41, 44.
        {¶ 18} Randlett argues that our disposition in Harper (i.e., not remanding
to the trial court) amounts to an express prohibition against the issuance of nunc
pro tunc entries to correct deficient sentencing entries. But Randlett fails to
understand that the reason we did not require the trial court to issue a nunc pro tunc
entry in Harper was that doing so was unnecessary. See id. at ¶ 41. This mandamus
action presents an entirely different situation; Randlett is attacking nunc pro tunc
entries that already have been issued. Our conclusion in Harper that a nunc pro




                                           7
                             SUPREME COURT OF OHIO




tunc entry was unnecessary does not support Randlett’s argument that the nunc pro
tunc entries issued in his cases were prohibited.
       {¶ 19} Randlett also argues that the nunc pro tunc entries came too late
because, according to him, Judge Lynch issued them when he was serving just his
pre-S.B. 2 prison sentence (which did not include a postrelease-control sanction).
He points to a statement in Qualls, 131 Ohio St.3d 499, 2012-Ohio-1111, 967
N.E.2d 718, at ¶ 24, that a sentencing entry may be corrected through a nunc pro
tunc entry “as long as the correction is accomplished prior to the defendant’s
completion of his prison term.” And he relies on State v. Holdcroft, 137 Ohio St.3d
526, 2013-Ohio-5014, 1 N.E.3d 382, paragraph three of the syllabus, in which we
held that “[a] trial court does not have the authority to resentence a defendant for
the purpose of adding a term of postrelease control as a sanction for a particular
offense after the defendant has already served the prison term for that offense.”
       {¶ 20} Randlett argues that Judge Lynch lacked jurisdiction to correct his
sentencing entries in October 2020 because by that time, he already had served his
post-S.B. 2 prison sentences. He contends that no statute dictates the order in which
he was to serve his sentences, that the trial court did not specify the order, and that
we should therefore infer that the trial court intended for him to serve the sentences
in the order they were addressed at the sentencing hearing. He adds that any
ambiguity must be resolved in his favor.
       {¶ 21} Randlett cites several court-of-appeals cases in support of his
argument, but none involved a defendant who was serving both pre-S.B. 2 and post-
S.B. 2 sentences. See State v. Powell, 2d Dist. Montgomery No. 24433, 2014-Ohio-
3842, ¶ 28; State v. Ford, 2d Dist. Montgomery No. 25796, 2014-Ohio-1859, ¶ 21;
State v. Collins, 2d Dist. Montgomery No. 27939, 2018-Ohio-4760, ¶ 20; State v.
Beverly, 2d Dist. Clark No. 2015-CA-71, 2018-Ohio-2116, ¶ 10; State v.
Cvijetinovic, 8th Dist. Cuyahoga No. 99316, 2013-Ohio-5121, ¶ 22-26; State v.
Broughton, 6th Dist. Lucas Nos. L-06-1213 and L-06-1214, 2007-Ohio-5312, ¶ 14.




                                           8
                                    January Term, 2022




In opposing Randlett’s argument, Judge Lynch cites Ohio Adm.Code 5120-2-
03.2(E), which at the time of Randlett’s sentencing provided: “When a prison term
for a crime committed on or after July 1, 1996, is imposed to run consecutively to
a sentence for a crime committed before July 1, 1996, the sentence shall be served
first, then the prison term.” 1997-1998 Ohio Monthly Record 9-2473.2 Under this
rule, Randlett served his pre-S.B. 2 sentence first and was finishing his post-S.B. 2
prison term when Judge Lynch issued the nunc pro tunc entries in October 2020.3
Randlett fails to address Ohio Adm.Code 5120-2-03.2(E). Based on the clear
language of the rule, Randlett’s argument that the trial court lacked jurisdiction to
issue the nunc pro tunc entries lacks merit.
          {¶ 22} We conclude that Randlett does not have a clear legal right to relief
in mandamus, because Judge Lynch properly corrected his sentencing entries under
Crim.R. 36 to reflect the fact that the trial court had imposed a mandatory five-year
term of postrelease control at his sentencing hearing.

                                                                         Judgment affirmed.
          O’CONNOR, C.J., and FISCHER, DONNELLY, STEWART, and BRUNNER, JJ.,
concur.
          KENNEDY and DEWINE, JJ., concur in judgment only.
                                   __________________
          The Tyack Law Firm Co., L.P.A., Jonathan T. Tyack, and Holly B. Cline,
for appellant.

2. Under former Ohio Adm.Code 5120-2-03.2(A), “prison term” means “prison terms for offenses
committed on or after July 1, 1996,” and “sentence” means “prison terms imposed for offenses
committed before July 1, 1996.”

3. Under former R.C. 2929.14(E)(5), Randlett’s post-S.B. 2 sentences were aggregated, so there is
no need to determine which post-S.B. 2 sentence he was serving in October 2020. H.B. No. 327,
149 Ohio Laws, Part IV, 7529, 7572-7574; see also former R.C. 2929.01(GG), H.B. No. 327, Ohio
Laws, Part IV, at 7556 (“ ‘Stated prison term’ means the prison term, mandatory prison term, or
combination of all prison terms and mandatory prison terms imposed by the sentencing court
pursuant to section 2929.14 or 2971.03 of the Revised Code”).




                                               9
                            SUPREME COURT OF OHIO




       Jeanine A. Hummer and Seth L. Gilbert, Franklin County Assistant
Prosecuting Attorneys, for appellee.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General, and
Zachery P. Keller, Deputy Solicitor General, urging affirmance for amicus curiae,
Ohio Attorney General.
                          ________________________




                                       10